       Case: 3:19-cv-01704-JJH Doc #: 15 Filed: 09/18/20 1 of 3. PageID #: 45




                             UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF OHIO
                                   WESTERN DIVISION



Maxine Patterson,                                             Case No. 3:19-cv-1704

                       Plaintiff,

       v.                                                     MEMORANDUM OPINION
                                                                  AND ORDER

United States of America,

                       Defendant.



                            I.      INTRODUCTION AND BACKGROUND

       Plaintiff Maxine Patterson initiated this litigation in the Toledo, Ohio Municipal Court, Small

Claims Division. (Doc. No. 1-1). Her pro se complaint alleges that, on May 14, 2018, Dr. Edna

Jean, a podiatrist employed by the Neighborhood Health Association of Toledo, Inc. (“NHA”), gave

her shots in her toes which caused her toes to go numb and turn black. (Id. at 1). The government

certified that the NHA was eligible for malpractice coverage under the Federal Tort Claims Act

(“FTCA”), and that Dr. Jean was acting within the scope of her employment at the time of the

incident in question. (See Doc. No. 6 at 2). The government removed the case to this court and was

substituted as the defendant in place of Dr. Jean.

       The government then moved to dismiss, arguing Patterson’s medical malpractice claim is

barred by the FTCA because Patterson did not first pursue her administrative remedies. (Id. at 5-6).

I granted Patterson’s motion for the appointment of counsel, and Steve Hartman graciously

accepted the appointment to represent Patterson pro bono. (Doc. No. 9). Counsel argued the
       Case: 3:19-cv-01704-JJH Doc #: 15 Filed: 09/18/20 2 of 3. PageID #: 46



allegations contained in the complaint must be liberally construed, in light of the fact Patterson was

acting pro se when she filed the complaint, and that even if Patterson’s medical-negligence claim is

barred by the FTCA, the complaint can be read as stating a claim for battery or for failure to

obtained informed consent. (Doc. No. 13 at 1-2). The government filed a brief in reply, arguing an

informed-consent claim also would be barred by Patterson’s failure to pursue her administrative

remedies, and that the United States has not waived its sovereign immunity for battery claims and

therefore the case should be dismissed for lack of subject matter jurisdiction. (Doc. No. 14). For

the reasons stated below, I grant Defendant’s motion.

                                            II.     STANDARD

        A party may move to dismiss claims alleged against it for lack of subject matter jurisdiction

by filing a motion under Rule 12. Fed. R. Civ. P. 12(b)(1). A court lacks subject matter jurisdiction

over a plaintiff’s claims if those claims are not ripe for review. Bigelow v. Michigan Dep’t of Nat’l Res.,

970 F.2d 154, 157 (6th Cir. 1992). Defendants may make either a facial or a factual attack on subject

matter jurisdiction under Rule 12(b)(1). Ohio Nat’l Life Ins. Co. v. United States, 922 F.2d 320, 325 (6th

Cir. 1990). A defendant’s facial attack on the ripeness of the plaintiff’s claims asserts the allegations

of the complaint do not establish subject matter jurisdiction and implicates a similar standard of

review as a Rule 12(b)(6) motion. Id.

        When weighing a Rule 12(b)(6) motion to dismiss for failure to state a claim, a court

construes the complaint in the light most favorable to the plaintiff and accepts as true well-pleaded

factual allegations. Daily Servs., LLC v. Valentino, 756 F.3d 893, 896 (6th Cir. 2014) (citing Ashcroft v.

Iqbal, 556 U.S. 662, 679 (2009)). Factual allegations must be sufficient to state a plausible claim for

relief. Iqbal, 556 U.S. at 678. Legal conclusions and unwarranted factual inferences are not entitled

to a presumption of truth. Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007). In ruling on a motion

to dismiss, a court may consider public records as well as documents attached to the motion to


                                                      2
        Case: 3:19-cv-01704-JJH Doc #: 15 Filed: 09/18/20 3 of 3. PageID #: 47



dismiss if those documents “are referred to in the plaintiff’s complaint and are central to the

plaintiff’s claim.” Jackson v. City of Columbus, 194 F.3d 737, 745 (6th Cir. 1999), abrogated on other

grounds by Swierkiewicz v. Sorema N.A., 534 U.S. 506 (2002).

                                             III.    ANALYSIS

        The United States has “waived its sovereign immunity to suits for tort actions under the

FTCA, but only insofar as the plaintiff has exhausted [her] administrative remedies.” Blakely v.

United States, 276 F.3d 853, 864 (6th Cir. 2002) (citing 28 U.S.C. § 2675(a)). A plaintiff exhausts her

administrative remedies by submitting written notification of the incident as well as a claim for

monetary damages. Lundstrum v. Lyng, 954 F.2d 1142, 1145 (6th Cir. 1991).

        Patterson acknowledges she has not filed an administrative claim based upon her treatment

by Dr. Jean. (Doc. No. 13).

        Nor could she pursue her medical-negligence or battery claims by initiating her

administrative remedies now. Patterson represents the incident with Dr. Jean occurred on May 14,

2018. (Doc. No. 1-1 at 1). More than two years have passed and Patterson’s window to file an

administrative action thus is closed. See 28 U.S.C. § 2401(b) (“A tort claim against the United States

shall be forever barred unless it is presented in writing to the appropriate Federal agency within two

years after such claim accrues . . . .”).

        Therefore, I conclude this Court lacks subject matter jurisdiction to hear Patterson’s claims

because she has not presented them to the appropriate agency of the United States.

                                            IV.     CONCLUSION

        For the reasons stated above, I grant Defendant’s motion, (Doc. No. 6), and dismiss

Patterson’s claims for lack of subject matter jurisdiction.

        So Ordered.

                                                         s/ Jeffrey J. Helmick
                                                         United States District Judge
                                                     3
